Citation Nr: 1630893	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as due to a service-connected disability.

2.  Entitlement to service connection for a right knee disability, to include as due to a service-connected disability.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 23 to August 10, 2001, and from September 2004 to December 2005, and had service in the National Guard.  [The Board notes that National Guard service is qualifying for VA benefits only when the service was Federalized under Title 10.]  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2010 rating decisions by the Los Angeles, California RO.  In March 2015, the case was remanded for additional development; it is now assigned to the undersigned.

The March 2015 Board remand also addressed service connection for polycystic ovary syndrome (PCOS).  A September 2015 rating decision granted the Veteran service connection for PCOS, resolving that matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the matters on appeal must again be remanded for evidentiary development.

The Veteran contends that her chronic headaches are related (secondary) to her service-connected posttraumatic stress disorder, rated 70 percent.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

In the previous [March 2015] remand, the Board remanded the matter to afford the Veteran a VA examination to determine the etiology of her chronic headaches.  On May 2015 VA examination, the Veteran reported having headache pain daily since 2005.  She reported trauma while deployed due to an IED concussive blast with loss of consciousness of less than 5 minutes, as well as multiple other injuries with loss of consciousness.  The precipitating/aggravating factors included being around crowds, bright lights, loud noises, and emotional stress.  The examiner observed that a review of the medical records found no complaints of chronic or recurrent headaches, including the most recent general medical and OEF/OIF examinations; that a review of the extensive VA treatment records found no current diagnosis of headaches; and that chronic headaches or a headache syndrome did not appear on the Veteran's chronic problem list.  The examiner found that there was no clinical or diagnostic evidence for a chronic headache disorder either on examination or on the review of the records.  The examiner noted that the Veteran may have had an acute headache on the day of examination; however, there was no evidence of complaints of, or treatment for, a chronic headache disability.  The examiner opined that the etiology of the Veteran's complaints is unclear and that no diagnosis was possible (based on the current record); the examiner deemed a medical opinion to be unnecessary.

In April 2006, the Veteran first reported having symptoms of headaches that had lasted for 3 months or longer and interfered with activities of daily living.  On January 2009 VA treatment, she reported having headaches for the previous 3 years, with no specific precipitating factors.  Her report on May 2015 examination of having headaches since 2005 is consistent with her earlier contemporaneous reports of chronic headaches since service.  The Board finds that the examination is less than adequate for proper adjudication of the claim because it is based on inaccurate history.  Another examination to determine the nature and etiology of the Veteran's claimed chronic headaches is necessary.   

The Veteran contends that she has a right knee disability that is related (secondary) to her service-connected lower leg and left knee disabilities.  A January 2016 rating decision granted service connection for bilateral shin splints and left knee strain.  The December 2014 VA examination of the right knee did not address whether the claimed right knee disability is secondary to (was caused or aggravated by) the now-service connected bilateral shin splints and/or left knee strain.  Another examination to address the secondary service connection theory of entitlement is necessary. 

Regarding a right hip disability, the Board noted in the previous remand that electronic records indicated the Veteran had been afforded an orthopedic examination and instructed that the examination report should be secured and associated with the claims file.  When this was done, the AOJ noted that the examination provided did not address the claim seeking service connection for a right hip disability, and that the Veteran would be scheduled for another examination.  The Veteran failed to report for the VA hip examination scheduled in August 2015.  She asserts that she did not receive proper notification of the examination, and that the examination should be rescheduled.  A review of the record did not find a notice to the Veteran regarding the August 2015 examination, and the Board finds that under these circumstances the scheduling of another examination to assess the Veteran's right hip is warranted.

The Veteran is advised that 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of her reported chronic headaches, and in particular whether or not they are related to (were caused or aggravated by) her service or her service-connected PTSD.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a chronic disability entity manifested by chronic headaches?  If so, please identify the nature of the headache disability (by diagnosis).  If not, please reconcile that finding with the reports of headaches noted in the record.

(b) If a chronic headache disability is diagnosed, please opine whether it is at least as likely as not (a 50% or greater probability) that it had its onset in service or is otherwise related to service.  Please identify the evidence in the record that supports the response.  The opinion must specifically include comment regarding whether the disability picture presented is consistent with the Veteran's accounts that her current chronic headache disability became manifest during her active duty service and has persisted since.  

(c) If a chronic headache disability is determined not to have become manifest in service, and to not be related to a disease/injury therein, please opine whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by (increased in severity due to) the Veteran's service-connected PTSD.  [The opinion must address aggravation.]  

If the opinion is to the effect that a service-connected disability/disabilities did not cause, but aggravated, a chronic headache disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that has resulted from such aggravation. 

(d) If the opinion is to the effect that a chronic headache disability was not caused or aggravated by her service or service-connected disabilities, please identify the etiology considered more likely.
  
The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

2.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of her reported right knee and right hip disabilities, and in particular whether or not either is related to her service, and whether or not the right knee disability is related to (was caused or aggravated by) her service-connected bilateral shin splints and/or left knee strain.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each chronic right hip and/or right knee disability entity found.  

(b) Regarding any right hip disability diagnosed, please opine whether it is at least as likely as not (a 50% or greater probability) that it had its onset in, or is otherwise related to, the Veteran's active duty service.  Please identify the evidence in the record that supports the response.  The opinion must specifically include comment regarding whether the disability picture presented is consistent with the Veteran's accounts that manifestations of a current right hip disability first appeared in service and have persisted ever since.  

(c) If the opinion is to the effect that a right hip disability is not related to the Veteran's service, please identify the etiology considered more likely.

(d) If a right knee disability is diagnosed, please opine whether it is at least as likely as not (a 50% or greater probability) that it had its onset in service or is otherwise related to service.  Please identify the evidence in the record that supports the response.  The opinion must specifically include comment regarding whether the disability picture presented is consistent with the Veteran's accounts that manifestations of a current right knee disability first appeared in service and have persisted ever since.

(e) If a right knee disability is determined to not have become manifest in service, and to not be related to a disease/injury therein, please opine whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by (increased in severity due to) the Veteran's service-connected bilateral shin splints and/or left knee strain.  [The opinion must address aggravation.]  

If the opinion is to the effect that a service-connected disability/disabilities did not cause, but aggravated, a right knee disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that results from such aggravation. 

(f) If the opinion is to the effect that a right knee disability was not incurred or aggravated in service and not caused or aggravated by a service-connected disability, please identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

